DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 April 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, 12, 14-16, 19-20, & 22-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kashihara (US 2019/0027314).
In regards to claim 1,
Kashihara ‘314 discloses a capacitor assembly comprising a capacitor element (10 – fig. 1; [0013]), the capacitor element comprising; 
a sintered porous anode body (1 – fig. 1; [0013]) that contains a valve metal compound ([0015]); 
a dielectric (3 – fig. 1; [0013]) that overlies the anode body and includes an oxide of the valve metal compound ([0019]); 
a solid electrolyte (5 – fig. 1; [0013]) that overlies the dielectric, wherein the solid electrolyte includes at least one conductive polymer layer that contains a sulfonyl ion and wherein the conductive polymer layer contains an extrinsically conductive polymer and a sulfonyl counterion or an intrinsically conductive polymer ([0051]);
an external polymer coating ([0044] – second conductive polymer layer) that overlies the solid electrolyte; and 
an organofunctional silane (4 – fig. 1; [0013]) that is covalently bonded to the oxide of the dielectric and is capable of bonding to the sulfonyl ion ([0027] & [0050] – 

In regards to claim 2,
Kashihara ‘314 discloses a wherein the organofunctional silane compound has the following general formula (1):
 
    PNG
    media_image1.png
    134
    267
    media_image1.png
    Greyscale
 
wherein, 
R1, R2, and R3 are independently alkyl, alkenyl, aryl, heteroaryl, cycloalkyl, heterocyclyl, halo, haloalkyl, or hydroxyalkyl; and 
X is a functional group that is capable of bonding to a sulfonyl ion ([0027]).

In regards to claim 4,
Kashihara ‘314 discloses wherein X is an amino group ([0027]).  

In regards to claim 5,
Kashihara ‘314 discloses wherein the organofunctional silane compound is a monoaminofunctional silane having the following general formula (II):

    PNG
    media_image2.png
    121
    319
    media_image2.png
    Greyscale
 
wherein, 
R1, R2, and R3 are independently alkyl, alkenyl, aryl, heteroaryl, cycloalkyl, heterocyclyl, halo, haloalkyl, or hydroxyalkyl; 
R4 and R5 are independently hydrogen, alkyl, independently alkyl, alkenyl, aryl, heteroaryl, cycloalkyl, heterocyclyl, halo, haloalkyl, hydroxyalkyl, or alternatively N, R4, and R5 together with one or more additional atoms form a ring structure; and 
Z is an organic group ([0027]).  

In regards to claim 6,
Kashihara ‘314 discloses wherein the monoaminofunctional silane is a primary amine ([0027])  

In regards to claim 7,
Kashihara ‘314 discloses wherein the primary amine is 3- aminopropyltriethoxysilane, 3-aminopropyltrimethoxysilane, 4-aminobutyltriethoxysilane, m-aminophenyltrimethoxysilane, p-aminophenyltrimethoxysilane, aminophenyltrimethoxysilane, 3-aminopropyltris(methoxy-ethoxy)silane, 11-aminoundecyltriethoxysilane, 2(4-pyridylethyl)triethoxysilane, 2- (trimethoxysilylethyl)pyridine, N-(3-trimethoxysilylpropyl)pyrrole, 3-(m- aminophenoxypropyltrimethoxysilane, aminopropylsilanetriol, 3- 

In regards to claim 12,
Kashihara ‘314 discloses wherein the anode body includes tantalum and the dielectric includes tantalum pentoxide ([0016] & [0019] – when Ta is used as the porous anode the product of anodization to form the dielectric layer will be tantalum pentoxide).  

In regards to claim 14,
Kashihara ‘314 discloses wherein extrinsically conductive polymer has repeating units of the following formula:
 
    PNG
    media_image3.png
    138
    92
    media_image3.png
    Greyscale
   
wherein, 
R7 is a linear or branched, C1 to C18 alkyl radical; C5 to C12 cycloalkyl radical; C6 to C14 aryl radical; C7 to C18 aralkyl radical; and
q is an integer from 0 to 8 ([0051]).  

In regards to claim 15,


In regards to claim 16,
Kashihara ‘314 discloses wherein the sulfonyl counterion is polystyrene sulfonic acid or a salt thereof ([0051]).  

In regards to claim 19,
Kashihara ‘314 discloses wherein the conductive polymer layer is formed from a dispersion of pre-polymerized conductive polymer particles ([0029] & [0051]).  

In regards to claim 20,
Kashihara ‘314 discloses wherein the solid electrolyte is generally free of in situ-polymerized conductive polymers ([0029], [0044], & [0051] – when polymer dispersion used to form both first and second conductive polymer layers).  

In regards to claim 22,
Kashihara ‘314 discloses further comprising: 
an anode termination (7 – fig. 1; [0013]) that is in electrical connection with the anode body; 
a cathode termination (9 – fig. 1; [0013]) that is in electrical connection with the solid electrolyte; and 


In regards to claim 23,
Kashihara ‘314 discloses wherein the housing is formed from a resinous material that encapsulates the capacitor element (fig. 1; [0033]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3 & 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over or Kashihara ‘314 in view of Abe (US 2013/0078366).
In regards to claim 3,
Kashihara ‘314 fails to disclose wherein at least one of R1, R2, and R3 is a hydroxyalkyl.  

Abe ‘366 discloses a limited number (12) silane compounds including ones wherein the organofunctional silane compound has the following general formula (1):
 
    PNG
    media_image1.png
    134
    267
    media_image1.png
    Greyscale
 
wherein, 
R1, R2, and R3 are independently alkyl, alkenyl, aryl, heteroaryl, cycloalkyl, heterocyclyl, halo, haloalkyl, or hydroxyalkyl; and 
at least one of R1, R2, and R3 is a hydroxyalkyl;
X is a functional group that is capable of bonding to a sulfonyl ion used in a capacitor.

One of ordinary skill in the art would have recognized the finite number of predictable solutions for silane compounds as evidenced by Abe ‘366.  Absent unexpected results, it would have been obvious to try each of the twelve different silane compounds taught by Abe ‘366 as the silane compound of Kashihara ‘314 to yield an 

In regards to claim 8,
Kashihara ‘314 fails to disclose wherein the monoaminofunctional silane is a secondary amine.  

Abe ‘366 discloses a limited number (12) silane compounds including ones 
wherein the organofunctional silane compound is a monoaminofunctional silane having the following general formula (II):
 
    PNG
    media_image2.png
    121
    319
    media_image2.png
    Greyscale
 
wherein, 
R1, R2, and R3 are independently alkyl, alkenyl, aryl, heteroaryl, cycloalkyl, heterocyclyl, halo, haloalkyl, or hydroxyalkyl; 
R4 and R5 are independently hydrogen, alkyl, independently alkyl, alkenyl, aryl, heteroaryl, cycloalkyl, heterocyclyl, halo, haloalkyl, hydroxyalkyl, or alternatively N, R4, and R5 together with one or more additional atoms form a ring structure; and 
Z is an organic group, wherein the monoaminofunctional silane is a secondary amine used in a capacitor.



In regards to claim 9,
Kashihara ‘314 fails to disclose wherein the secondary amine is N-butylaminopropyltrimethoxy silane, N-ethylaminoisobutyltrimethoxysilane, n- methylaminopropyltrimethoxysilane, N-phenylaminopropyltrimethoxy silane, 3-(N- allylamino)propyltrimethoxysilane, cyclohexylaminomethyl)triethoxysilane, N- cyclohexylaminopropyltrimethoxysilane, N-ethylaminoisobutylmethyldiethoxysilane, (phenylaminoethyl)methyl-diethoxysilane, N-phenylaminomethytrimethoxysilane, or N- methylaminopropylmethyl-dimethoxysilane.  

Abe ‘366 discloses a limited number (12) silane compounds N-butylaminopropyltrimethoxy silane, N-ethylaminoisobutyltrimethoxysilane, n- methylaminopropyltrimethoxysilane, N-phenylaminopropyltrimethoxy silane, 3-(N- allylamino)propyltrimethoxysilane, cyclohexylaminomethyl)triethoxysilane, N- cyclohexylaminopropyltrimethoxysilane, N-ethylaminoisobutylmethyldiethoxysilane, 

One of ordinary skill in the art would have recognized the finite number of predictable solutions for silane compounds as evidenced by Abe ‘366.  Absent unexpected results, it would have been obvious to try each of the twelve different silane compounds taught by Abe ‘366 as the silane compound of Kashihara ‘314 to yield an organofunctional silane layer suitable for covalently bonding to the oxide of the dielectric thus improving adhesion between the dielectric oxide and conductive polymer electrolyte.  

In regards to claim 10,
Kashihara ‘314 fails to disclose wherein the organofunctional silane compound is a diaminofunctional silane having the following general formula (Ill):
 
    PNG
    media_image4.png
    116
    358
    media_image4.png
    Greyscale
 
wherein, 
R1, R2, and R3 are independently alkyl, alkenyl, aryl, heteroaryl, cycloalkyl, heterocyclyl, halo, haloalkyl, or hydroxyalkyl;
R4 and R5 are independently hydrogen, alkyl, independently alkyl, alkenyl, aryl, heteroaryl, cycloalkyl, heterocyclyl, halo, haloalkyl, hydroxyalkyl. , or alternatively N, R4, and R5; together with one or more additional atoms form a ring structure: and 
1, and Z2 are independently an organic group.  

Abe ‘366 discloses a limited number (12) silane compounds including ones 
wherein the organofunctional silane compound is a diaminofunctional silane having the following general formula (Ill):
 
    PNG
    media_image4.png
    116
    358
    media_image4.png
    Greyscale
 
wherein, 
R1, R2, and R3 are independently alkyl, alkenyl, aryl, heteroaryl, cycloalkyl, heterocyclyl, halo, haloalkyl, or hydroxyalkyl;
R4 and R5 are independently hydrogen, alkyl, independently alkyl, alkenyl, aryl, heteroaryl, cycloalkyl, heterocyclyl, halo, haloalkyl, hydroxyalkyl. , or alternatively N, R4, and R5; together with one or more additional atoms form a ring structure: and 
Z1, and Z2 are independently an organic group ([0039]).

One of ordinary skill in the art would have recognized the finite number of predictable solutions for silane compounds as evidenced by Abe ‘366.  Absent unexpected results, it would have been obvious to try each of the twelve different silane compounds taught by Abe ‘366 as the silane compound of Kashihara ‘314 to yield an organofunctional silane layer suitable for covalently bonding to the oxide of the dielectric thus improving adhesion between the dielectric oxide and conductive polymer electrolyte.  

In regards to claim 11,
Kashihara ‘314 fails to disclose wherein the diaminofunctional silane is N-(2-aminoethyl)-aminopropyltrimethoxysilane, N-(2-aminoethyl)-3- aminopropyltrimethoxysilane, N-(6-aminohexyl)aminomethyltriethoxysilane, N-(6- aminohexyl)aminopropyltrimethoxysilane, N-(2-aminoethyl)-11- aminoundecyltrimethoxysilane), (aminoethylaminomethyl)-phenethyltrimethoxysilane, N- 3-[(amino(polypropylenoxy)]-aminopropyltrimethoxysilane, N-(2-aminoethyl)-3- aminopropylsilanetriol, N-(2-aminoethyl)-3-aminopropylmethyldimethoxysilane, N-(2- aminoethyl)-3-aminoisobutylmethyldimethoxysilane, or (aminoethylamino)-3- isobutyldimethylmethoxysilane.  

Abe ‘366 discloses a limited number (12) silane compounds including ones 
wherein the diaminofunctional silane is N-(2-aminoethyl)-aminopropyltrimethoxysilane, N-(2-aminoethyl)-3- aminopropyltrimethoxysilane, N-(6-aminohexyl)aminomethyltriethoxysilane, N-(6- aminohexyl)aminopropyltrimethoxysilane, N-(2-aminoethyl)-11- aminoundecyltrimethoxysilane), (aminoethylaminomethyl)-phenethyltrimethoxysilane, N- 3-[(amino(polypropylenoxy)]-aminopropyltrimethoxysilane, N-(2-aminoethyl)-3- aminopropylsilanetriol, N-(2-aminoethyl)-3-aminopropylmethyldimethoxysilane, N-(2- aminoethyl)-3-aminoisobutylmethyldimethoxysilane, or (aminoethylamino)-3- isobutyldimethylmethoxysilane ([0039]).

.  

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over or Kashihara ‘314 in view of Biller et al.  (US 2014/0268501).
In regards to claim 24,
Kashihara ‘314 fails to disclose wherein the housing defines an interior cavity within which the capacitor element is positioned, wherein the interior cavity has a gaseous atmosphere that includes an inert gas.

Biller ‘501 disclose wherein the housing defines an interior cavity within which the capacitor element is positioned, wherein the interior cavity has a gaseous atmosphere that includes an inert gas (fig. 1; abstract).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to use a housing as taught by Biller ‘501 to house the capacitor of Kashihara ‘314 to obtain a capacitor that limits the amount of moisture and . 

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over or Kashihara ‘314 in view of Kosuge (US 2015/0085428).
In regards to claim 27,
Kashihara ‘314 fails to explicitly disclose comprising a second layer of the organofunctional silane that contains a single silane compound that is the same or different from the silane compound of the first layer.  

Kosuge ‘428 discloses comprising a second layer (15b – fig. 7; [0063], [0030], & [0060]) of the organofunctional silane that contains a single silane compound that is the same or different from the silane compound of the first layer (fig. 7; [0063], [0030], & [0060]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a second silane layer as taught by Kosuge ‘428 with the capacitor of Kashihara ‘314 to obtain a capacitor wherein a coverage ratio of the silane coupling layer to the surface of the dielectric layer facing the conductive polymer layer is enhanced; resulting in improved adhesion between a dielectric layer and a conductive polymer layer.

Claim(s) 1, 17-18, 21, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asteman et al. (US 2015/0255221) in view of Kashihara ‘314.
In regards to claim 1,
Asteman ‘221 discloses a capacitor assembly comprising a capacitor element, the capacitor element comprising; 
a sintered porous anode body (2 – fig. 1; [0125] & [0017]) that contains a valve metal compound; 
a dielectric (3 – fig. 1; [0125] & [0018]) that overlies the anode body and includes an oxide of the valve metal compound; 
a solid electrolyte (6 – fig. 1; [0125]) that overlies the dielectric, wherein the solid electrolyte includes at least one conductive polymer layer that contains a sulfonyl ion and wherein the conductive polymer layer contains an extrinsically conductive polymer and a sulfonyl counterion or an intrinsically conductive polymer (abstract, [0025], [0095], & [0119]),
an external polymer coating that overlies the solid electrolyte ([0024], [0110], & [0139]).  Asteman ‘221 fails to disclose an organofunctional silane that is covalently bonded to the oxide of the dielectric and is capable of bonding to the sulfonyl ion, wherein the organofunctional silane forms at least a first layer that contains a single silane compound.

Kashihara ‘314 discloses a capacitor assembly comprising a capacitor element (10 – fig. 1; [0013]), the capacitor element comprising; an organofunctional silane (4 – fig. 1; [0013]) that is covalently bonded to the oxide of the dielectric and is capable of 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to form a silane layer as taught by Kashihara ‘314 with the capacitor of Asteman ‘221 to improve the adhesive strength between the dielectric layer and conductive polymer layer.

In regards to claim 17,
Asteman ‘221 further discloses wherein the conductive polymer layer contains an intrinsically conductive polymer having repeating units of the following formula:
 
    PNG
    media_image5.png
    140
    143
    media_image5.png
    Greyscale
 
wherein, 
R is (CH2) a-O-(CH2)b; 
a is from 0 to 10; 
b is from 1 to 18; 
Z is an anion; 
X is a cation ([0119]).  


Asteman ‘221 further disclose wherein the intrinsically conductive polymer is poly(4-(2,3-dihydrothieno-[3,4-b][1,4]dioxin-2-ylmethoxy)-1- butane-sulphonic acid, salt), poly(4-(2,3-dihydrothieno-[3,4-b][,4]dioxin-2-ylmethoxy)-- propanesulphonic acid, salt), or a combination thereof ([0119]).    

In regards to claim 21,
Asteman ‘221 further disclose wherein the external polymer coating contains pre-polymerized conductive polymer particles and a cross-linking agent ([0081-0089], [0057], & [0059])

In regards to claim 25,
Asteman ‘221 discloses a method for forming a capacitor element, the method comprising:
 anodically oxidizing a sintered porous anode body (2 – fig. 1; [0125] & [0017]) to form a dielectric (3 – fig. 1; [0125] & [0018]) that includes an oxide of a valve metal compound; 
applying a dispersion that contains conductive polymer particles and a sulfonyl counterion to form a conductive polymer layer (abstract, [0025], [0095], & [0119), and
applying an external polymer coating that overlies the solid electrolyte ([0024], [0110], & [0139]);

 
    PNG
    media_image5.png
    140
    143
    media_image5.png
    Greyscale
 
wherein, 
R is (CH2) a-O-(CH2)b; 
a is from 0 to 10; 
b is from 1 to 18; 
Z is an anion; 
X is hydrogen, an alkali metal, or ammonium ([0119]).  Asteman ‘221 fails to disclose applying a solution to the anode that includes a single organofunctional silane compound and covalently bonding the organofunctional silane compound to the oxide of the dielectric, wherein the organofunctional silane compound is capable of bonding to the sulfonyl counterion.

Kashihara ‘314 discloses applying a solution to the anode that includes a single organofunctional silane compound and covalently bonding the organofunctional silane compound to the oxide of the dielectric, wherein the organofunctional silane compound is capable of bonding to the sulfonyl counterion ([0027] & [0050] – chemical bonding will be covalent).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to form a silane layer as taught by Kashihara ‘314 with the capacitor of Asteman ‘221 to improve the adhesive strength between the dielectric layer and conductive polymer layer.

In regards to claim 26,
Asteman ‘221 fails to disclose wherein the solution includes an organic solvent.

Kashihara ‘314 discloses wherein the solution includes an organic solvent ([0041] & [0050]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to form a silane layer as taught by Kashihara ‘314 with the capacitor of Asteman ‘221 to improve the adhesive strength between the dielectric layer and conductive polymer layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2012/0218681 – [0033]			US 2005/0162815 – fig. 3; abstract
US 2017/0117098 – [0039]

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068.  The examiner can normally be reached on M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848